                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MARITZ HOLDINGS INC. and MARITZ )
 MOTIVATION INC.,                )
                                 )
                    Plaintiffs,  )
                                 )                           Case No. 4:21-cv-00438
 v.                              )
                                 )
 DREW CARTER, et al.,            )
                                 )
                   Defendants.   )

                      DEFENDANTS’ MEMORANDUM OF LAW
             IN SUPPORT OF THEIR MOTION TO DISMISS THE COMPLAINT
                                           Introduction
         After Maritz laid off or furloughed a number of the Individual Defendants in August of

2020, they formed Whistle. Now, more than seven months later, Maritz has concluded that Whistle

is competing with it. The Complaint makes sweeping, conclusory allegations that (i) Maritz has

“substantial volumes” of largely undescribed trade secrets, (ii) all seven of the Individual

Defendants had “extensive access” to all of these supposed trade secrets, and (iii) based solely on

Maritz’s self-serving reading of Whistle’s website, Maritz believes that it is inevitable that the

Individual Defendants will each disclose all of these trade secrets, even supposed “intangible”

trade secrets that exist in the minds of the Individual Defendants.

         Maritz’s “inevitable disclosure” trade secret misappropriation claims fail because they are

built upon a foundation that consists purely of conclusions and inferences. Maritz’s claim for

breach of the restrictive covenant agreements fails because the Complaint makes clear that those

agreements lack consideration and are otherwise unenforceable on their face. The other claims

fail because they are derivative of the trade secret claims and the breach of contract claims, or they




5805333/9/20460.001
suffer from additional legal defects that require dismissal. Accordingly, the Complaint should be

dismissed.

                                             Relevant Background
           Plaintiffs, Maritz Holdings Inc. (“Maritz Holdings”) and Maritz Motivation Inc. (“Maritz

Motivation”) (collectively “Maritz”) provide loyalty and incentive programming and strategy.

Complaint, ¶ 27.1 Maritz Motivations “is the Maritz subsidiary responsible for designing,

marketing, selling, and implementing programs intended to cultivate customer loyalty, employee

engagement, and increased sales – including channel sales incentive programing.” Id. at ¶ 28. The

Complaint describes “channel sales incentive programs” as “a series of policies and programs

implemented within a business to incentivize and encourage a wide range of desirable behaviors

for its channel sales partners.” Id. at ¶ 31.

           Defendants Carter, Dornfeld, Wolfersberger, Newman, Hrdlicka, Valenti, and Conwell

(collectively the “Individual Defendants”) are all former employees of either Maritz Motivation or

Maritz Holdings and held various positions at Maritz ranging in seniority from President to

“Analyst – Developer I.” Id. at ¶¶ 59-65.

           Maritz alleges that each of the Individual Defendants electronically signed a

Confidentiality, Non-Competition, Non-Solicitation and Inventions Agreement (the “Restrictive

Covenant Agreements”) through Maritz’s “Learning Management System module in conjunction

with” the Individual Defendant’s “new hire paperwork.” Id. at ¶ 47.2 The Restrictive Covenant

Agreement contains broadly-worded non-compete, non-solicitation, and confidentiality

provisions.       See, Ex. A to Complaint.           The Complaint concedes that Maritz provided no



1
  Although Defendants generally dispute the veracity of the Complaint’s allegations, they are taken as true solely for
the purposes of the Motion to Dismiss.
2
    The Complaint, however, includes only an unsigned version of the Restrictive Covenant Agreement as Exhibit A.

                                                          2
5805333/9/20460.001
consideration to the Individual Defendants for the Restrictive Covenant Agreements other than the

purported consideration of continued at-will employment and “the opportunity for valuable

training, work assignments, and exposure to Confidential Information during the course of [the

Individual Defendants’] employment.” Id. at ¶ 47 and Ex. A to Complaint (emphasis added).

         “By the end of 2020,” Maritz terminated the employment of Dornfeld and Wolfersberger

“as part of a reduction in force.” Id. at ¶ 76. Martiz also planned to lay-off Carter and ultimately

fired him on August 20, 2020, purportedly “for cause.” Id. at ¶¶ 72; 74. Maritz also furloughed

Newman in 2020. Id. at ¶ 76. Hrdlicka voluntarily resigned from his position at Maritz Motivation,

as did Valenti and Conwell, who both worked at Maritz Motivation for less than a year. Id. at ¶

76. Maritz alleges that each of the Individual Defendants, except for Conwell, were part of a group

of employees who were to work for a new company to be formed by Maritz (referred to in the

Complaint as “NewCo”), but that Maritz decided not to move forward with NewCo on the same

day that Carter was fired. Id. at ¶¶ 70-71; 73.

         Maritz alleges that it had planned to spin-off a “portion of [Maritz Motivation’s] sales

incentives business,” in which Maritz would retain a stake with other investors, but which would

operate as a separate, independent business from Maritz. Id. at ¶¶ 3; 73. The Complaint does not

further describe what “portion” of Maritz Motivation’s sales incentives business was going to be

“spun off” as “NewCo.” Although Maritz has not alleged what products or services “NewCo” was

to offer, they make the unfounded conclusion that Whistle “is virtually identical to the proposed

NewCo.” Id. at ¶ 9. Maritz concludes, all on information and belief, that Whistle is competing

with it by “designing, selling, implementing, and/or consulting on channel sales incentive

programs” based on their interpretation of Whistle’s website, which even Maritz acknowledges

could be overstating Whistle’s services and capabilities. Id. at ¶¶ 30; 84-91; 93.



                                                  3
5805333/9/20460.001
         Based on Maritz’s belief that Whistle is competing with it, Maritz alleges that it would be

“effectively impossible” to do so without using its purported “confidential information” and “trade

secrets.” Complaint at ¶ 11. Maritz concludes that each of the Individual Defendants had

“extensive access” to broadly described “confidential information” and “trade secrets,” and Maritz

claims that all of the Individual Defendants will inevitably disclose the purported “confidential

information” and “trade secrets.” Complaint at ¶¶ 11; 58; 92-93; 134.

                                              Argument
I.       Legal Standard.
         A Rule 12(b)(6) motion seeks dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a Rule 12(b)(6) motion, the

Court need not accept as true any unsupported conclusions, unsupported inferences, nor

“threadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A plaintiff’s factual allegations must “raise a right to relief above the speculative level”

and state a “plausible claim for relief” to survive a motion to dismiss. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than the sheer possibility that a defendant has acted unlawfully.” Iqbal, 566

U.S. at 678.

II.      Counts II and III Fail to State Claims for Trade Secret Misappropriation.

         A. Maritz Has Failed to Adequately Plead a Cause of Action Under the DTSA.
         Under the DTSA, “[a]n owner of a trade secret that is misappropriated may bring a civil

action…if the trade secret is related to a product or service used in, or intended for use in, interstate

or foreign commerce. 18 U.S.C. § 1836(b)(1). To qualify as a trade secret under the DTSA, the

information at issue must derive economic value from not being generally known or ascertainable

through proper means and it must be subject to reasonable measures to keep the information secret.


                                                   4
5805333/9/20460.001
See 18 U.SC. § 1839(3). “Misappropriation” includes improper acquisition of a trade secret or the

unauthorized disclosure or use of a trade secret by a person who improperly acquired it or knew

of a duty to maintain the secrecy or limit the use of a trade secret. 18 U.S.C. § 1839(5).

                 i.   Maritz fails to adequately allege the existence of a trade secret.
                      1. It is impossible to tell from the pleadings what purported “trade
                         secrets” are at issue.
         In pleading a trade secret misappropriation claim under the DTSA, a plaintiff must allege

the purported trade secret with sufficient specificity to enable the defendant to be able to discern

what trade secrets are at issue and to give the court the ability to assess its protectability.

Chatterplug, Inc. v. Digital Intent, LLC, 2016 WL 6395409, *3 (N.D. Ill. October 28, 2016);

Vendavo, Inc. v. Price f(x) AG, 2018 WL 1456697, *4 (N.D. Cal. March 23, 2018); Elsevier Inc.

v. Doctor Evidence, LLC, 2018 WL 557906, *4 (S.D.N.Y. January 23, 2018) (“a party alleging

that it owns a trade secret must put forth specific allegations as to the information owned”).

         Here, however, it is entirely unclear what specific trade secrets Maritz claims exist. Indeed,

Maritz merely makes conclusory allegations such as that they have “developed, generated,

collected, and maintained, substantial volumes of trade secret information.” Complaint at ¶ 128.

Maritz then offers a non-exhaustive list of its supposed “trade secrets:”

         This trade secret information includes, but is not limited to: the structure and
         capabilities of Maritz’s data warehouse and programs; the source code for Maritz’s
         software; the compilation of data maintained by Maritz related to its participants in
         its channel incentives programs; Maritz’s pricing, margin, and profitability
         information for its clients and products; and proprietary information related to
         Maritz’s technology solutions and tools. The Individual Defendants had access to
         such information by virtue of their employment at Maritz.

Id. at ¶ 129 and ¶ 139 (emphasis added). The open-ended and unlimited nature of Maritz’s list of

purported “trade secrets” makes it impossible for Defendants to discern the identity of any specific




                                                   5
5805333/9/20460.001
trade secrets.3 Maritz’s vague allegations are made more problematic due to the fact that their

claims are not limited to the actual, physical misappropriation of trade secrets, but purports to

include information that is within the Individual Defendants’ heads that Maritz believes will be

inevitably disclosed. Complaint at ¶¶ 133; 143. Defendants, however, cannot discern what

specific trade secrets Maritz believes them to have misappropriated. Instead, Maritz simply

contends that it has an unexhaustive list of vague trade secrets, that each of the Individual

Defendants apparently had “extensive access” to all of those trade secrets, and that each of the

Individual Defendants will inevitably disclose all of these supposed trade secrets.                          This is

insufficient, and Maritz must plead the existence of actual specific purported trade secrets.

Chatterplug, 2016 WL 6395409 at *3; Vendavo, Inc., 2018 WL 1456697 at *4; Elsevier Inc., 2018

WL 557906 at *4.

                      2. Maritz fails to sufficiently plead that the information at issue derives
                         economic value from not being generally known.
         To survive a motion to dismiss, a plaintiff in a DTSA claim “must put forth specific

allegations as to the information owned and its value.” Elsevier, 2018 WL 557906 at *4. Simply

parroting the DTSA’s requirement that the information derives value from not being generally

known, however, is insufficient to support a conclusion that information constitutes a protectable

trade secret. Elsevier, 2018 WL 557906 at *4 (holding that if a threadbare recitation of the DTSA’s

definition of a trade secret were sufficient to state a claim, “any claimant could survive a motion

to dismiss a trade secrets claim with conclusory statements that simply restate the elements of a

trade secret”); Pittsburgh Logistics Systems, Inc. v. LaserShip, Inc., 2019 WL 2443035, *10 (W.D.




3
  Even for the supposed trade secrets listed, Maritz includes vague categories such as “compilation of data” and
“proprietary information” that are simply impossible for Defendants to discern what trade secrets, if any, are actually
at issue in this case.

                                                          6
5805333/9/20460.001
Pa. June 12, 2019); ATS Group, LLC v. Legacy Tank and Industrial Services LLC, 407 F. Supp.

3d 1186, 1200 (W.D. Okla. 2019).

         The Complaint falls short here too. After reciting its non-exhaustive list of purported “trade

secrets,” Maritz simply concludes in paragraphs 130 and 140, which are identical, that:

         Such information derives independent economic value from not being known to,
         and not being readily ascertainable by proper means by, other persons who could
         obtain economic value from the information’s disclosure.

Complaint at ¶¶ 130; 140. As in Elsevier, ATS Group, and Pittsburgh Logistics, Maritz simply

repeats the elements of the DTSA as a conclusory allegation without providing sufficient factual

allegations to support such a conclusion. Elsevier, 2018 WL 557906 at *4; ATS Group, 407 F.

Supp. 3d at 1200; Pittsburgh Logistics, 2019 WL 2443035 at *10. This is insufficient and requires

dismissal of the claim. See Id.

                ii.   Maritz also fails to sufficiently allege misappropriation.
         Even if the Complaint had sufficiently alleged the existence of a protectable trade secret,

Count II still fails because the Complaint contains no factual allegations of misappropriation at all.

Rather, Maritz jumps to the conclusion that “it is inevitable that Whistle and the Individual

Defendants have used (and/or will use)” Maritz’s purported “trade secrets” both in “tangible and

intangible format.” Id. at ¶ 92 (emphasis added) and 133. In other words, Maritz’s claim is not

based solely on the alleged misappropriation of a tangible trade secret (if any exist), but relies on

the inevitable disclosure of its purported “intangible” trade secrets that purportedly exist within

the minds of the Individual Defendants merely because they worked at Maritz.

         The “inevitable disclosure” doctrine has not been accepted or rejected by the Eighth

Circuit, although many District Courts in the Eighth Circuit have declined to apply it. See e.g.

Serv. Corp. v. N. American Mortgage, 2000 WL 33739340, *12 (E.D. Mo. Dec. 6, 2000);

International Business Mach. Corp. v. Seagate Technology, Inc., 941 F. Supp. 98, 101 and n. 1 (D.

                                                   7
5805333/9/20460.001
Minn. 1992); H&R Block E. Tax Serv., Inc. v. Enchura, 122 F. Supp. 2d 1067, 1074-75 (W.D. Mo.

Nov. 2, 2000).        Similarly, “Missouri has not formally adopted the doctrine of inevitable

disclosure.” Schenck Process LLC v. Zeppelin Systems USA, Inc., 2018 WL 4279223, *2 (W.D.

Mo. June 25, 2018). Even in jurisdictions where the inevitable disclosure doctrine is applicable,

“courts do not often apply the inevitable disclosure doctrine” and are “cautious in [their]

application of this doctrine.” Triumph Packaging Group v. Ward, 834 F. Supp. 2d 796, 809 (N.D.

Ill. 2011) (collecting cases).

         Even if the “inevitable disclosure” doctrine was accepted, however, it would not apply here

because “to prevail under this theory, employers must demonstrate inevitability exists with facts

indicating that the nature of the secrets at issue and the nature of the employee’s past and future

work justify an inference that the employee cannot help but consider secret information.” H&R

Block, 122 F. Supp. 2d at 1076. Mere suspicion or apprehension is insufficient. International

Business Mach. Corp., 941 F. Supp. at 101; See Also, Sip-Top, Inc. v. Ecko Group, Inc., 86 F.3d

827, 831 (8th Cir. 1996) (refusing to infer disclosure of confidential information because plaintiff’s

theory of disclosure was “nothing more than mere speculation”). An “inevitable disclosure”

theory, like any other claim, must include sufficient factual allegations that support the inference.

Pittsburgh Logistics Systems, 2019 WL 2443035 at *11.

         Maritz’s “inevitable disclosure” theory fails because it is unsupported by any factual

allegations. Rather, Maritz arrives there by first concluding that each of the Individual Defendants

– from Maritz Motivation’s former President to an “Analyst – Developer I,” who worked at the

company for a matter of months, had “extensive access” to all of Maritz’s vague and undefined

“trade secrets” simply by virtue of being employed by Maritz Motivation.4 Even if that conclusion


4
 The Complaint alleges that the two most junior Maritz Motivation employees, Valenti and Conwell, who were
employed as a “Senior Decision Sciences Analyst” and an “Analyst-Developer I,” respectively, only worked at Maritz

                                                        8
5805333/9/20460.001
was supported by factual allegations, simply having access to trade secrets is not enough. H&R

Block, 122 F. Supp. 2d at 1076 (“the flaw in Plaintiffs’ argument is their unspoken assumption that

exposure to trade secrets creates an inference of inevitable disclosure”); Sip-Top, Inc., 86 F.3d at

831 (finding prior access to confidential information does not support an inference of disclosure).

Drawing on the seminal “inevitable disclosure” case of PepsiCo, Inc. v. Redmond, 54 F.3d 1262

(7th Cir. 1995), the H&R Block court found that it was necessary for the employee-defendants to

have been involved in the trade secret’s creation, like the defendant in PepsiCo, in order to apply

the “inevitable disclosure” doctrine. H&R Block, 122 F. Supp. 2d at 1074-75 (noting “Seventh

Circuit’s indication that the theory employed therein will arise rarely”).5

         Maritz’s theory of misappropriation is entirely insufficient because it is built on a

foundation of conclusory allegations of vague “trade secrets” and the mere belief that Whistle may

be competing with Plaintiffs, based solely on a few phrases from a website. Those unsupported

conclusory allegations cannot bear the weight of Maritz’s massive inferential leaps that the

Individual Defendants will inevitably use or disclose Maritz’s purported “trade secrets.” Maritz’s

DTSA claim should be dismissed because it lacks any factual allegations of misappropriation.




Motivation for a matter of months. Complaint at ¶¶ 64-65, 76. Maritz’s allegations that Valenti and Conwell, through
their months-long employment with Maritz Motivation somehow acquired “extensive access” to all of Maritz’s
“substantial volumes of trade secret information” simply cannot be reconciled with Maritz’s allegations that it closely
guarded such “secrets” by restricting access only to “those employees with a need to know and use such information
in the performance of their job duties.” Id. at ¶¶ 58, 128-129, and 42. That is to say, Maritz’s conclusion that all of
the Individual Defendants had “extensive access” to all of its laundry list of supposed trade secrets is not only
unsupported, it undermines the very existence of a protectable trade secret.
5
  Moreover, if the secrets are “not so easily memorized,” that fact also weighs against applying the “inevitable
disclosure” theory. H&R Block, 122 F. Supp. 2d at 1074-75. Here, although Maritz has not clearly alleged which
supposed “trade secrets” are at issue, many of the generic terms that they cite are tangible items like software code
and data that are not susceptible to memorization.

                                                          9
5805333/9/20460.001
               iii.   Maritz fails to allege that any purported “trade secrets” are related to
                      interstate or foreign commerce.
         Maritz’s entire basis for filing this case in Federal Court is the DTSA. Despite that, the

Complaint does not allege that any of the purported “trade secrets” are “related to a product or

service used in, or intended for use in, interstate or foreign commerce. 18 U.S.C. § 1836(b)(1).

The Complaint merely alleges that Maritz operates “across the globe to provide personalized e-

commerce platforms, rewards collection, and engagement strategies that reinforce Maritz’s

customers’ brands, shape behavior, and inspire loyalty.” Complaint at ¶ 25. The Complaint,

however, does not indicate how any of the purported “trade secrets” relate to specific products or

services, or whether those unmentioned products or services are used in, or intended for use in,

interstate or foreign commerce. Thus, Maritz has failed to satisfy the jurisdictional requirements

for a federal DTSA claim. See, 18 U.S.C. § 1836(b)(1).

         B. The MUTSA Claim Fails for the Same Reasons as the DTSA Claim.
         Because the elements of “trade secret misappropriation claims under the DTSA and

MUTSA are essentially the same,” the MUTSA claim fails for the reasons stated in sections

2(A)(i)-(ii) infra. See e.g. Phyllis Schlafly Revocable Trust v. Cori, 2016 WL 6611133, *2 (E.D.

Mo. Nov. 9, 2016) (analyzing DTSA and MUTSA claims together because the elements are

essentially the same and the definitions of “trade secret” are essentially the same).

III.     Count I Should be Dismissed Because the Restrictive Covenant Agreements are
         Unenforceable as a Matter of Law.
         Restrictive covenants are disfavored under Missouri law because they limit an individual’s

exercise or pursuit of their occupations and are a restraint of trade. Sturgis Equipment Co., Inc. v.

Falcon Indus. Sales Co., 930 S.W.2d 14, 16-17 (Mo. Ct. App. 1996); see also Mo. Rev. Stat. §

416.031. “Generally, because covenants not to compete are considered to be restraints on trade,

they are presumptively void and are enforceable only to the extent that they are demonstratively


                                                 10
5805333/9/20460.001
reasonable.” Brown v. Rollet Bros. Trucking Co., Inc., 291 S.W.3d 766, 773 (Mo. Ct. App. 2009).

The Restrictive Covenant Agreements are unenforceable as a matter of law for two principal

reasons: (i) they lack consideration, and (ii) there are insufficient allegations of a legitimate and

protectable business interest.

         A. The Restrictive Covenant Agreements Fail for Lack of Consideration.
         A contract containing a restrictive covenant, like every other kind of contract, must be

supported by consideration. Mayer Hoffman McCann, P.C. v. Barton, 614 F.3d 893, 902 (8th Cir.

2010) (applying Missouri law). Consideration is something of value that moves from one party to

the other, including a promise for which the promisor receives a legal right to which he would not

otherwise have been entitled. Id. On the other hand, “a promise is not good consideration unless

there is mutuality of obligation, so that each party has the right to hold the other to a positive

agreement.” Sumners v. Service Vending Co., Inc., 102 S.W.3d 37, 41 (Mo. Ct. App. 2003)

(emphasis in original).

         “An offer of at-will employment, or the continuation of at-will employment, is simply not

a source of consideration under Missouri contract law.” Durrell v. Tech Electronics, Inc., 2016

WL 6696070, *5 (E.D. Mo. Nov. 15, 2016) (finding that a restrictive covenant supported only by

at-will employment status was insufficient consideration).         That is because in an at-will

employment relationship:

         the employer makes no legally enforceable promise to do or refrain from doing
         anything that it is not already entitled to do. The employer can still terminate the
         employee for any reason.

Id. quoting Baker v. Bristol Care, Inc., 450 S.W.3d 770, 775 (Mo. banc 2014).

         Maritz alleges that the only consideration exchanged in connection with the Restrictive

Covenant Agreements was the Individual Defendants’ continued at-will employment and “the

opportunity for valuable training, work assignments and exposure to Confidential Information

                                                 11
5805333/9/20460.001
during the course of [the Individual Defendants’] employment.” Complaint at ¶ 47 and Ex. A to

Complaint (emphasis added). However, merely reciting that an employee may receive the

opportunity for training, work assignments, and exposure to purported “confidential information”

at the whim of the employer, is simply a different way of describing at-will employment and is a

promise of nothing at all. Baker, 450 S.W.3d at 776 (a promise is illusory when one party can

unilaterally avoid its obligations). Just like at-will employment, which can be terminated at any

time for any reason, the employer likewise can suspend, terminate, or withhold opportunities for

the purported “valuable training, work assignments and exposure to Confidential Information” at

will. Such an illusory promise does not create any mutuality of obligation or enforceable promise

by the employer. Id. As there is no valid consideration to support the Restrictive Covenant

Agreements, Count I should be dismissed with prejudice.

         B. Maritz Has Not Alleged a Protectable Business Interest.
         “Restrictive covenants are not enforceable to protect an employer from mere competition

by a former employee.” Sigma-Aldrich Corp. v. Vikin, 451 S.W.3d 767, 771 (Mo. Ct. App. 2014).

Rather, pursuant to Missouri law, restrictive covenants are enforceable only in limited

circumstances to protect legitimate business interests of the employer and only when the restrictive

covenant is no more restrictive than necessary to do so. Healthcare Services of the Ozarks, Inc. v.

Copeland, 198 S.W.3d 604, 610 (Mo. banc 2006). Missouri law recognizes two legitimate

business interests that can support a restrictive covenant: trade secrets and customer contacts

developed at the employer’s expense. Sigma-Aldrich Corp., 451 S.W.3d at 771; Schmersahl,

Treloar & Co., P.C., v. McHugh, 28 S.W.3d 345, 349 (Mo. Ct. App. 2000).

         As more fully described in section II, infra, Maritz has failed to sufficiently allege the

existence of protectable trade secrets. Maritz has not alleged a protectable business interest in

customer contacts either. Customer contacts are “essentially the influence an employee acquires

                                                12
5805333/9/20460.001
over his employer’s customers through personal contact.” Schmersahl Treloar & Co., 28 S.W.3d

at 349. A customer is “one who repeatedly has business dealings with a particular tradesman or

business,” and “an employee’s ability to influence customers depends on the ‘quality, frequency,

and duration of an employee’s exposure to an employer’s customers[, which is] crucial in

determining the covenant’s reasonableness.’” Whelan Sec. Co. v. Kennebrew, 379 S.W.3d 835,

843 (Mo. banc 2012) (bracketing in original).

         The Complaint, however, does not allege that any of the Individual Defendants had the

type of close contact with Maritz’s customers that would give rise to the ability to influence their

customers, let alone that each of them did. Without even an allegation of close customer contacts

by the Individual Defendants, Maritz cannot maintain a claim to a protectable business interest in

its customer contacts. Sturgis, 930 S.W.2d at 17 (holding that no protectable business interest in

customer contacts existed when employee had very little contact with customers, and therefore,

minimal influence over them). Notably, the Complaint also contains no evidence that the

Individual Defendants have contacted or attempted to contact any of Maritz’s customers since

Maritz laid them off or they voluntarily terminated their employment with Maritz.

         Even if there were allegations of close customer contact, however, the customer non-

solicitation provision is not narrowly tailored to protect them. It provides:

         During your employment with Maritz, and for 12 months after such employment
         ends (for any reason whatsoever), you agree not to solicit, divert, provide
         competitive services for, or otherwise take an action to diminish Maritz’ [sic]
         business relationship with, any Maritz customer, supplier, vendor, or referral source
         that you had business contact with during the last 24 months of your employment
         with Maritz. You further agree not to take any of the above actions, either directly
         or indirectly, for your own benefit or for the benefit of another business.

Ex. A to Complaint. First, the purported restrictions on soliciting Maritz’s suppliers, vendors, and

referral sources are not reasonably related to protecting Maritz’s customer contacts. Moreover,



                                                  13
5805333/9/20460.001
the restriction is also far broader than necessary to protect Maritz’s close customer contacts since

it prohibits the employee from soliciting any customer with whom the employee had any business

contact over the last 2 years of his or her employment with Maritz, regardless of how substantial

the contact was. See e.g., Sturgis, 930 S.W.2d at 17. Accordingly, Count I should be dismissed.

IV.      Count IV Fails to State a Claim for Breach of a Duty of Loyalty.
         Under Missouri law, it is not a breach of the duty of loyalty for employees, while still

employed, to agree among themselves to compete with their employer upon termination of their

employment or to plan and take preparatory steps for competition. National Rejectors, Inc. v.

Trieman, 409 S.W.2d 1, 26-27 (Mo. banc 1966); Western Blue Print Co., LLC v. Roberts, 367

S.W.3d 7, 17 (Mo. banc 2012). Maritz claims that Carter, Dornfeld, and Wolfersberger breached

a duty of loyalty owed to Maritz by “soliciting and encouraging Maritz customers, prospective

customers, and employees to sever and/or forego their relationships with Maritz.” Complaint. at ¶

149. However, the Complaint does not contain any factual allegations that those Individual

Defendants solicited any of Maritz’s customers or prospective customers while still employed by

Maritz. In fact, Carter, Dornfeld, and Wolfersberger were all terminated by Maritz.

         Moreover, the alleged solicitation of Maritz’s employees does not state a claim for breach

of a duty of loyalty, since employees are free to agree among themselves to compete with their

current employer upon termination of their employment. Walter E. Zemitzsch, Inc., 712 S.W.2d

at 421; Western Blue Print Co., 367 S.W.3d 7 at 17. Therefore, Count IV fails to state a claim for

beach of the duty of loyalty and should be dismissed.

V.       Count V Fails to State a Claim for Unjust Enrichment.
         In Count V, Maritz asserts a claim for unjust enrichment premised on the same conclusory

allegations that the Individual Defendants have access to and will inevitably use or disclose

Maritz’s purported confidential information and trade secrets. Because the Complaint lacks any

                                                14
5805333/9/20460.001
factual allegations of actual misappropriation, the unjust enrichment claim fails for the same

reasons as set forth in sections I (2)(A)(i)-(ii), infra.

VI.      Count VI Fails to State a Claim for Tortious Interference.
         Maritz’s tortious interference with contract claim is premised on the assumption that the

Restrictive Covenant Agreements are valid and enforceable contracts and that the Individual

Defendants have all “induced, encouraged, and assisted the other Individual Defendants” to breach

the Restrictive Covenant Agreements. However, for the same reasons stated in Section III, infra,

the Restrictive Covenant Agreements are void as a matter of law, and therefore, Count VI should

be dismissed with prejudice. See Restatement (Second) of Torts § 766, comment (f.) (if for any

reason a contract is void, “there is no liability for causing its breach”); See Also, Howard v.

Youngman, 81 S.W.3d 101, 112-13 (Mo. App. 2002) (relying on section 766 of the Restatement

(Second) of Torts).

VII.      Count VII Fails Because an Injunction is a Remedy and not a Cause of Action.
         Count VII, styled as a count for “Preliminary and Permanent Injunction,” should be

dismissed because injunctive relief is a remedy and not an independent cause of action. Secure

Energy, Inc. v. Coal Synthetics, LLC, 2010 WL 1691184, *3 (E.D. Mo. April 27, 2010); Estate of

Lane v. CMG Mortg., Inc., 2015 WL 2195176, *7 (D. Minn. May 11, 2015) (“injunctive relief is

a remedy and not, in itself, a cause of action”). Accordingly, Count VII should be dismissed with

prejudice.

                                               Conclusion
         For the reasons set forth herein, the Motion to Dismiss should be granted and the Complaint

should be dismissed.




                                                    15
5805333/9/20460.001
                                             RESPECTFULLY SUBMITTED,

                                             DREW CARTER, CHRIS DORNFELD, JESSE
                                             WOLFERSBERGER, LAUREL NEWMAN,
                                             ANDREW HRDLICKA, BEN VALENTI,
                                             DANIEL    CONWELL,  AND  WHISTLE
                                             SYSTEMS, LLC


                                             /s/ Richard Z. Wolf
                                             Brian M. Wacker, #61913(MO)
                                             Justin A. Welply, #65262(MO)
                                             SMITHAMUNDSEN LLC
                                             120 S. Central Avenue, Suite 700
                                             Saint Louis, Missouri 63105
                                             Ph:     314-719-3700
                                             Fax: 314-719-3710
                                             bwacker@salawus.com
                                             jwelply@salawus.com

                                             Richard Z. Wolf, #6301209(IL)
                                             Matthew R. Barrett, #6308549(IL)
                                             HORWOOD MARCUS & BERK CHARTERED
                                             500 W. Madison Avenue, Suite 3700
                                             Chicago, Illinois 60661
                                             Ph:    312-606-3200
                                             Fax: 312-606-3232
                                             rwolf@hmblaw.com
                                             mbarrett@hmblaw.com

                                             ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was sent on
this 7th day of May, 2021 electronically by ECF notification all attorneys of record.


                                                    /s/ Richard Z. Wolf




                                               16
5805333/9/20460.001
